 1 STEVEN G. KALAR
   Federal Public Defender
 2 ANGELA CHUANG
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone: 415.436.7700
   Facsimile:    415.436.7706
 5 angela_chuang@fd.org

 6 Counsel for Defendant Karen Selvage

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                            EUREKA DIVISION
10

11    United States of America,                            Case Number: cr 18-208 RMI
12                 Plaintiff,
                                                           Joint Stipulation and [Proposed]
13    v.                                                   Order Continuing Sentencing Date
14    Karen Selvage,                                       Date: July 15, 2019
                                                           Time: 11:00 a.m.
15                 Defendants.
16

17
                                                  STIPULATION
18
            Defendant Selvage had a stroke on October 9, 2018. She received brain surgery the next day.
19
     She was then in a medically induced coma for three-weeks. She then recuperated in an acute
20

21 rehabilitation center in Oakland. Presently, she moved out of state to continue her rehabilitation.

22          In light of her recovery and needs, the parties are seeking a continuance to permit her to
23 recover and go through rehabilitation. Accordingly, counsel jointly request a continuance of the

24
     presently set sentencing hearing from July 15, 2019, at 11:00 a.m., to November 18, 2019, at 11:00
25
     a.m.
26
            SO STIPULATED.
27

28 Jt. Stip. Cont. Sentencing & [Prop.] Order
   cr 18-208 RMI                                 1
 1

 2         SO STIPULATED.

 3         Dated: July 2, 2019                                  /s/ Denise Oki
                                                                DENISE OKI
 4                                                              Special Assistant United States Attorney
 5
           Dated: July 2, 2019                                  /s/ Angela Chuang
 6                                                              ANGELA CHUANG
                                                                Attorney for Defendant Selvage
 7

 8
 9
                                                [Proposed] Order
10

11         For the reasons stated above, the Court continues the sentencing hearing date from July 15,

12 2019, at 11:00 a.m., to November 18, 2019, at 11:00 a.m.

13         SO ORDERED.
14
           Dated:______________
                  7/3/2019                      ___________________________________
15                                                      Robert M. Illman
                                                        United States Magistrate Judge
16

17

18
19

20

21

22

23

24

25

26

27

28 Jt. Stip. Cont. Sentencing & [Prop.] Order
   cr 18-208 RMI                                  2
